ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-02-02_JUD_01_PO_01_EN.txt. 22 FISHERIES JURISDICTION (JUDGMENT)

to the other Party, even if Iceland has chosen not to appoint an Agent,
file a Counter-Memorial or submit preliminary objections to the Court’s
jurisdiction; and Article 53 of the Statute both entitles the Court and, in
the present proceedings, requires it to pronounce upon the question of its
jurisdiction. This it has now done with binding force.

46. For these reasons,
THE Court,
by fourteen votes to one,

finds that it has jurisdiction to entertain the Application filed by the
Government of the United Kingdom of Great Britain and Northern
Ireland on 14 April 1972 and to deal with the merits of the dispute.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this second day of February, one thou-
sand nine hundred and seventy-three, in three copies, of which one will
be placed in the archives of the Court and the others transmitted to the
Government of the United Kingdom of Great Britain and Northern
Ireland and to the Government of the Republic of Iceland, respectively.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.

President Sir Muhammad ZAFRULLA KHAN makes the following dec-
laration:

I am in entire agreement with the Judgment of the Court. I consider it
needful, however, to append the following brief declaration.

The sole question before the Court in this phase of these proceedings
is whether, in view of the compromissory clause in the Exchange of Notes
of 11 March 1961 between the Government of the United Kingdom and
the Government of Iceland, read with Article 36 (J) of its Statute, the

23
23 FISHERIES JURISDICTION (DECL. ZAFRULLA KHAN)

Court is competent to pronounce upon the validity of the unilateral ex-
tension by Iceland of its exclusive fisheries jurisdiction from 12 to 50
nautical miles from the baselines agreed to by the parties in 1961. All
considerations tending to support or to discount the validity of Iceland’s
action are, at this stage, utterly irrelevant. To call any such consideration
into aid for the purpose of determining the scope of the Court’s jurisdic-
tion, would not only beg the question but would put the proverbial cart
before the horse with a vengeance and is to be strongly deprecated.

Judge Sir Gerald FirzMAuRIcE appends a separate opinion to the
Judgment of the Court.

Judge PADILLA NERVO appends a dissenting opinion to the Judgment of
the Court.

({nitialled) Z.K.
(Initialled) S.A.

24
